OPINION — AG — ** INSURANCE COVERAGE — TYPE — LIQUEFIED PETROLEUM GAS IN OKLAHOMA ** (1) THE SPECIMEN FORM OF COMPREHENSIVE — GENERAL — AUTOMOBILE LIABILITY INSURANCE POLICY, ENCLOSED, OR A COMBINATION OF THE FORMS OF THE MANUFACTURERS' AND CONTRACTORS' SCHEDULE LIABILITY POLICY AND THE COMBINATION AUTOMOBILE POLICY, INCLUDE COVERAGE. (2) SUCH COVERAGE AS IS REQUIRED BY SAID PROVISIONS MAY BE " UNDER SEPARATE POLICIES AND CERTIFICATES IN THE SAME OR DIFFERENT COMPANIES ", THERE BEING NO RESTRICTION THERE AGAINST IN SAID PROVISIONS. (3) ALL VEHICLES USED BY RETAILERS, DISTRIBUTORS, OR RETAILING, DISTRIBUTING, HANDLING OR DISPENSING SUCH GAS MUST BE COVERED BY " PUBLIC LIABILITY AND PROPERTY DAMAGE INSURANCE ", EVEN THOUGH A PARTICULAR VEHICLE MIGHT NOT ACTUALLY USED IN TRANSPORTATION OF LIQUEFIED GAS. (4) INDIVIDUALS WHO ARE ENGAGED ONLY IN THE INSTALLATION OF BUTANE GAS SYSTEMS OR OTHER LIQUEFIED GAS SYSTEMS BY MEANS OF WHICH SUCH GAS IS UTILIZED, BUT WHO DO NOT ACTUALLY RETAIL, DISTRIBUTE, HANDLE OR DISPENSE SUCH GAS, ARE NOT REQUIRED TO CARRY THE INSURANCE. (INSURANCE COVERAGE, GAS, TRUCKS, STATE FIRE MARSHALL) CITE: 52 O.S. 441.3 [52-441.3], 52 O.S. 434 [52-434], 52 O.S. 441.2 [52-441.2] (J. H. JOHNSON)